       Case 1:17-cv-09792-ALC-BCM Document 223 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 1/22/21
IGT,
               Plaintiff,                            17-CV-9792 (ALC) (BCM)
        -against-
HIGH 5 GAMES, LLC,
               Defendant.

IGT,
               Plaintiff,                            19-CV-5752 (ALC) (BCM)
        -against-                                    ORDER
HIGH 5 GAMES, LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated on the record during the telephonic discovery conference held on

January 21, 2021, the Court will conduct a continued telephonic discovery conference on

January 26, 2021, at 9:30 a.m. At that time, the parties are directed to call (888) 557-8511 and

enter the access code 7746387. The parties shall file a joint letter no later than January 25, 2021,

advising the Court as to any updates in the parties' positions since the January 21 conference.


Dated: New York, New York
       January 22, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
